DETAILED ACTION

This communication is responsive to the amendment filed on 12/01/2021
Claims 1 and 3-6 are pending in this application. This action is made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to 

Claims 1, and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yasumoto et al. (US 2014/0292828, hereinafter Yasumoto) in view of Noda et al. (US 2020/0073382, hereinafter Noda).
Re claim 1, Yasumoto teaches a vehicle display device, comprising: 
a first display section disposed at a vehicle front side of a steering wheel (fig. 5B-1 and [0050], numeral 512); 
a second display section disposed in the vicinity of the first display section at a vehicle left side of the first display section, the second display section being oriented toward a driving seat (fig. 5B-1 and [0050], numeral 511); and 
a third display section disposed in the vicinity of the first display section at a vehicle right side of the first display section, the third display section being oriented toward the driving seat (fig. 5B-1 and [0050], numeral 513).
 	Yasumoto does not explicitly teach wherein: 
 	the first display section is configured to display a vehicle-rearward image; 
 	the second display section is configured to display a vehicle-left-rearward image; and 
 	the third display section is configured to display a vehicle-right-rearward image. 
 	However, Noda teaches:

 	the second display section is configured to display a vehicle-left-rearward image (fig. 6 and [0132], left-forward image capture unit 6200); and 
 	the third display section is configured to display a vehicle-right-rearward image (fig. 6 and [0132], right-forward image capture unit 6300).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of object model as seen in Noda’s content into Yasumoto’s invention because it would provide driver safety by letting drivers being able to see different views of the rear of a car.
Re claim 3, Yasumoto does not teach wherein: 
the first display section, the second display section and the third display section partially overlap as viewed from the driving seat, and 
images displayed at the second display section and the third display section appear continuous with an image displayed at the first display section. 
However, Noda teaches:
the first display section, the second display section and the third display section partially overlap as viewed from the driving seat ([0157], overlapping views), and 
images displayed at the second display section and the third display section appear continuous with an image displayed at the first display section ([0151], each unit displays its own view).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of object model as seen in Noda’s content into Yasumoto’s invention because it would provide driver safety by letting drivers being able to see different views of the rear of a car.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yasumoto in view of Noda and further in view of Choi et al. (US 2018/0157036, hereinafter Choi).
Re claim 4, Yasumoto does not teach further comprising a gaze detection section configured to detect a line of sight of a driver, 
wherein at least one of the first display section, the second display section, or the third display section is placed in a non-display state and displays an image when a direction of the line of sight detected by the gaze detection section corresponds to the at least one of the first display section, the second display section, or the third display section. 
However, Choi teaches further comprising a gaze detection section configured to detect a line of sight of a driver ([0501], tracking driver’s line of sight), 
wherein at least one of the first display section, the second display section, or the third display section is placed in a non-display state and displays an image when a direction of the line of sight detected by the gaze detection section corresponds to the at least one of the first display section, the second display section, or the third display section ([0501], the controller 801 may track a driver's line of sight using an "eye tracking" technique in the vehicle, and change the sizes and display positions of first turn-by-turn 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of object model as seen in Choi’s content into Yasumoto’s invention because it would provide driver an enhanced system to detect user’s line of sight and provide user the view accordingly.
Re claim 5, Yasumoto does not teach further comprising a gaze detection section configured to detect a line of sight of a driver ([0501], tracking driver’s line of sight), 
wherein brightness is increased for the first display section, the second display section, or the third display section, according to a direction of the line of sight detected by the gaze detection section. However, it is taught by Choi ([0308] and [0459], brightness of light between mirrors.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of object model as seen in Choi’s content into Yasumoto’s invention because it would provide 
Re claim 6, Yasumoto does not explicitly teach wherein: 
the steering wheel is an typically-shaped steering wheel having a length direction along a vehicle width direction when not being operated, and 
grip portions are respectively provided at a left end portion and a right end portion of the steering wheel.  However, it is taught by Choi (figs. 3, 22-23, steering wheel).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of object model as seen in Choi’s content into Yasumoto’s invention because it would provide driver an efficient steering wheel to help making the driving experience comfortably.

 				Response to Arguments
Applicant’s remarks filed 12/01/2021 have been fully considered but they are not persuasive. It can be seen clearly that Noda teaches a car with different units capturing the image from then center, left and right side (fig. 6 and [0132], As shown in FIG. 6, the vehicle 6000 includes a center-forward image capture unit 6100 (first image capture unit), a left-forward image capture unit 6200 (second image capture unit), a right-forward image capture unit 6300 (third image capture unit), a left-rear image capture unit 6400 (fourth image capture unit), a right-rear image capture unit 6500 (fifth image capture unit), a left-side image capture unit 6600 (sixth image capture unit), and a right-

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



           Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN H VU whose telephone number is (571)270-3482.  The examiner can normally be reached on PHP 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN H VU/Primary Examiner, Art Unit 2177